        Case 1:20-mc-00021-JRH Document 1 Filed 09/24/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT                        U.S.DiSlR        COURT
                                                                                          \\\\!
                 FOR THE SOUTHERN DISTRICT OF GEORGIA                           AU6U3

                                                                             im SEP 2U P h 29
IN RE: The National Emergency
       Declared on March 13, 2020:
       Second Renewal of CARES Act Order



                         STANDING ORDER MC 120-


       WHEREAS, on March 13, 2020, a national emergency was declared under the

National Emergencies Act, 50 U.S.C. Section 1601, et. seq., in response to the COVID-19

pandemic;

       WHEREAS,on March 27, 2020, the President signed the Coronavirus Aid, Relief,

and Economic Security Act (“CARES Act”) authorizing the use of video and telephone

conferencing, under certain circumstances and with the consent of the defendant or

juvenile,for various criminal case events during the course of the COVID-19 emergency;

       WHEREAS,on March 29,2020,the Judicial Conference ofthe United States found

that emergency conditions, consistent with the national emergency declared with respect
to COVID-19, will materially affect the functioning of the federal courts;

       WHEREAS, on March 30, 2020, the Chief Judge of this District, pursuant to

Section 15002(b)(1) of the CARES Act and based on a finding that criminal proceedings

cannot be conducted in person without seriously jeopardizing public health and safety,

entered an Order-MCi20-005- providing that in lieu of personal appearance, and with

the consent of the defendant or juvenile after consultation with counsel, it is appropriate

to use video conferencing, or telephone conferencing if video conferencing is not

reasonably available, for all events listed in Section 15002(b) of the CARES Act and in

Order MC120-005;
        Case 1:20-mc-00021-JRH Document 1 Filed 09/24/20 Page 2 of 2



       WHEREAS,the CARES Act requires the chiefjudge of each federal district, no later

than ninety days after the entry of the authorization to conduct proceedings by video or

telephone conferences, to “review the authorization and determine whether to extend the

authorization.” Section 15002(b)(3)(A);

       WHEREAS,on June 26, 2020,the Chief Judge extended the authorizations for an

additional ninety days (MC120-014);

       WHEREAS,upon review,the Court finds that the National Emergency declared on

March 13, 2020 continues in effect and,further, the most recent health statistics indicate

that the COVID-19 coronavirus remains a serious health crisis in the Southern District of

Georgia; and

       WHEREAS, the Court hereby determines that the authorizations should be
renewed.


       THEREFORE,IT IS HEREBY ORDERED that the authorizations contained in the

Court’s March 30, 2020 General Order (MC120-005), and renewed on June 20,2020

(MC120-014), are hereby renewed. This authority is effective for ninety days unless

otherwise ordered. However, notwithstanding the term of this Order, this authority

terminates on the last day of the national emergency declared by the President of the

United States on March 13, 2020 or the day on which the Judicial Conference of the

United States determines that the emergency no longer affects the United States courts in

this District, whichever occurs first.

       ORDERED at Augusta, Georgia,this^$^^dav of September               , 2020.
